Citation Nr: 0214614	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  97-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable disability rating for 
osteomyelitis of the left femur.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from September 1966 to June 
1968.  

This matter was remanded in February 2001 for further 
development to obtain VA Vancouver medical records not 
associated with the veteran's claims folder.  The Board notes 
that the Remand directives were accomplished and that at this 
time, no further development is necessary for an equitable 
determination on the matter on appeal.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2. There is no clinical evidence of active osteomyelitis of 
the left femur since the veteran's prior episode in 1988.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
osteomyelitis of the left femur have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.71a, Code 5000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

The veteran was notified of the new law by letter dated in 
April 2002.  At that time, he was apprised of both his 
responsibilities and the VA's duties to ensure that all 
necessary evidence to support his claim was associated with 
the claims folder.  Additionally, all evidence previously 
obtained was indicated.  Further, a VA examination was 
conducted in May 2002 and an opinion was rendered accordingly 
concerning the matter on appeal.  Essentially, in light of 
VA's efforts and compliance with notice requirements, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993)

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, and 4.43 (2001), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue on appeal.  At the outset, the 
Board notes that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Under Fenderson, the Board reviews the entire 
history of the particular disability prior to making a 
determination on the matter.  Id.  Such is the case herein, 
in that the veteran disagreed with the initial grant of 
service connection in the May 1996 rating decision.  
Therefore, the Board has reviewed the record in its entirety 
before making any final determination.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Service connection has been granted for multiple wounds of 
the lower extremities resulting from injuries, including an 
above-the-knee left leg amputation, sustained by the veteran 
when he stepped on a land mine.  A review of the evidence 
reflects that osteomyelitis was not shown in service or for a 
number of years thereafter.  

The record reveals that in a rating decision dated in May 
1996, the RO granted service connection for osteomyelitis of 
the left femur due to the veteran's service-connected above 
the knee amputation of the left leg, and assigned a 
noncompensable evaluation effective from May 12, 1993.  At 
that time, the RO considered medical records that showed an 
infection of the stump in 1979, without particular 
identification of osteomyelitis, and VA treatment records 
that indicated active osteomyelitis in 1988.  

The Board points out that since the last episode of active 
osteomyelitis noted in the record as having occurred in 1988, 
there are no subsequent clinical data or findings to 
substantiate recurrent episodes of active osteomyelitis.  At 
the time of VA examination in May 1993, the examiner dated 
prior symptoms associated with osteomyelitis as having 
occurred about four years prior to that examination.  Also 
noted on examination are no continuing symptoms or evidence 
of active osteomyelitis.  On VA examination in November 1995, 
the examiner noted the veteran's history of approximately 15 
surgeries related to osteomyelitis, the last of which 
occurred about five years earlier.  

On VA examination in September 1996 for reevaluation of the 
veteran's left lower extremity, the examiner noted the 
veteran's history of osteomyelitis in 1988 and his subsequent 
treatment.  The examiner noted that the veteran had not had 
any recurrent symptoms since that time suggestive of 
osteomyelitis.  Overall, the examiner stated that the veteran 
was asymptomatic in terms of any symptoms associated with 
osteomyelitis.  

On VA examination in February 1997, the VA examiner rendered 
an opinion as to the existence of any evidence of 
osteomyelitis.  The examiner stated that there was no such 
evidence, that there was no involucrum, no sequestrum, and no 
symptoms that would necessitate a bone scan otherwise.  In 
sum, the examiner stated that there was no evidence of 
infection in the left femur or any evidence of osteomyelitis.  
The examiner remarked that on review of the veteran's claims 
folder and his past medical history, the clinical findings of 
record suggested that there had not been any active bone 
involvement for many years.  
A VA aid and attendance examination was conducted in October 
1998, at which time the examiner noted the veteran's 
complications of osteomyelitis as a result of his above the 
knee amputation.  The examiner stated that the veteran had 
numerous problems that affected his wearing of the 
prosthesis, namely blisters and skin breakdown.  Also noted 
is that the symptoms of pain and discomfort in the left side 
were attributable to scarring.  

VA outpatient records extending from 1997 to 2001 do not 
identify recurring symptoms or findings of osteomyelitis.  
The Board remanded this matter in February 2001 for the 
purpose of obtaining additional pertinent VA records, which 
are now part of the veteran's claim folder.  

A VA x-ray study was performed in May 2002 of the left femur.  
The examiner stated that the femur was truncated above the 
left knee, but that there was no current evidence of 
osteomyelitis.  Noted is irregular trabeculation and spotty 
lucency in the distal femoral stump likely reflecting prior 
injury and/or surgery.  

The veteran was examined by the VA in May 2002, at which time 
he gave a history of inservice injuries to both legs which 
resulted in the development of a gangrenous left lower 
extremity and osteomyelitis of the distal femur.  After 
review of the claims folder, the VA examiner noted that it 
appeared that the veteran's last episode of active 
osteomyelitis was treated in 1988.  Further, the examiner 
remarked that any complaints of osteomyelitis since that time 
would have been strictly subjective.  The examiner concluded 
that there was no evidence of active osteomyelitis in the 
veteran at the time of examination.  

Under the pertinent rating criteria pursuant to Diagnostic 
Code 5000, a 10 percent evaluation is warranted for inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in the past 5 years.  38 C.F.R. § 4.71a, 
Diagnostic Code 5000.  To qualify for the 10 percent 
evaluation, two or more episodes are required following the 
initial infection.  Id., Note (2).  

The Board notes that the initial infection appeared to have 
occurred sometime in 1988, and is not shown to have been 
followed by at least two episodes of osteomyelitis.  
Additionally, subsequent examinations as noted above, to the 
extent that they addressed the problem at all, indicated no 
further symptoms of osteomyelitis since the episode in 1988.  
There is no objective evidence of record confirming active 
osteomyelitis in the past five years.  In fact, the findings 
of record after 1988 do not suggest that the disease had 
reactivated at any point in time.  In the absence of evidence 
of at least two episodes of osteomyelitis following the 
initial infection, a 10 percent evaluation is not for 
application.  In the absence of evidence of subsequent 
reactivation of the disease, a 20 percent rating is not 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5000, Note 
(2).  

Similarly, there is no evidence of record of involucrum or 
sequestrum such as to warrant a 30 percent rating.  
Involucrum is a covering or sheath such as contains the 
sequestrum of a necrosed bone.  Dorland's Illustrated Medical 
Dictionary 856 (28th ed. 1994).  Sequestrum is a piece of 
dead bone that has become separated during the process of 
necrosis from the sound bone.  Id., at 1510.  The examiner in 
May 2002 noted only that there was irregular trabeculation 
and spotty lucency in the distal femoral stump likely 
reflecting prior injury and/or surgery; a definite involucrum 
or sequestrum was not identified as required by Diagnostic 
Code 5000.  

A 60 percent evaluation requires frequent episodes, with 
constitutional symptoms, and thus contemplates an active or 
chronic disease process, which is not shown here.  A 100 
percent evaluation is warranted where there is involvement of 
the pelvis or vertebrae, or when the osteomyelitis extends 
into major joints.  A 100 percent evaluation is also 
warranted with multiple localization or with a long history 
of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms, 38 
C.F.R. § 4.71a, Diagnostic Code 5000, but there is no showing 
of such localization or history of intractability and 
debility.  Indeed, the rating schedule provides that a rating 
for osteomyelitis is not to be applied following cure by 
removal or radical resection of the affected bone.  Id., Note 
(1).  

In light of the above factual findings and the applicable 
diagnostic code, the Board concludes that the veteran is not 
entitled to an initial compensable rating for osteomyelitis 
of the left femur.  While the Board recognizes the veteran's 
complaints, and in particular, his allegations that his 
osteomyelitis prevents him from wearing his prosthesis full-
time, such statements are not substantiated by clinical 
records indicative of impairment to the extent required for a 
compensable rating.  There simply is no evidence of active 
osteomyelitis since 1988; no medical evidence substantiating 
active osteomyelitis in the past five years, the presence of 
involucrum or sequestrum, frequent episodes of active 
osteomyelitis with constitutional symptoms, or two separate 
episodes of active osteomyelitis after the initial episode in 
1988 of active osteomyelitis.  While the veteran has give a 
history of chronic osteomyelitis since service, the record 
does not confirm the presence of osteomyelitis prior to 1988.  
Therefore, a compensable evaluation for osteomyelitis of the 
left femur is not warranted under Diagnostic Code 5000.  
38 C.F.R. § 4.71a, Diagnostic Code 5000.  

In sum, the Board has considered all ascertainable and 
collected data, and has determined that no reasonable doubt 
has arisen concerning the degree of disability in this 
veteran's case.  Thus, this matter may not be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).



ORDER

Entitlement to an initial compensable disability rating for 
osteomyelitis of the left femur is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

